Citation Nr: 1213157	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-43 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to January 13, 2011.

2.  Entitlement to a rating in excess of 50 percent for PTSD from January 13, 2011.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied a rating in excess of 30 percent for service-connected PTSD.

In a June 2011 rating decision, the RO assigned a 50 percent disability rating for PTSD effective January 13, 2011.

The Board notes that the Veteran requested a Travel Board hearing, but subsequently withdrew that request in July 2011.  Therefore, the Board will proceed.


FINDINGS OF FACT

1.  Prior to July 1, 2009, the Veteran's PTSD was manifested by depressed mood, mild memory loss, and avoidance behavior; he continued to engage in recreational activity.

2.  From July 1, 2009, the Veteran's PTSD was manifested by increased depression and isolating behavior, intermittent hallucinations and suicidal ideation, impaired impulse control, limited speech and thought processes on examination.


CONCLUSIONS OF LAW

1.  Prior to July 1, 2009, the criteria for a rating in excess of 30 percent for PTSD have not been met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125-4.130, Diagnostic Code 9411 (2011).

2.  From July 1, 2009, the criteria for 70 percent rating for PTSD have been met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125-4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in January 2009 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

The Veteran's service treatment records, VA treatment records, private treatment records, VA authorized examination reports, and lay statements have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's PTSD.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Veteran is assigned a 30 percent rating under Diagnostic Code 9411 prior to January 13, 2011, and a 50 percent rating thereafter.  

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  DSM-IV at 46-47.  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id.  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  Id.

C.  Evidence

VA treatment records dated April 2008 show the Veteran's wife reported having to closely monitor the Veteran and his environment to keep him safe.  On examination, the Veteran had fair eye contact and was cooperative.  He admitted to minor depression but reported lots of anxiety.  Findings from a Reitan-Indiana Aphasia Screening Test revealed significant bilateral cognitive impairment.

Additional records dated November 2008 show the Veteran experienced disturbing thoughts and dreams.  He felt very upset at being reminded of past stressors, and avoided conversations or activities that reminded him of them.  He felt distant or cut off from others and emotionally numb to those close to him.  He had mild feelings that his future might be cut short.

Private treatment records include a neuropsychological evaluation from December 2008.  The Veteran reported being able to perform all activities of daily living.  He enjoyed fishing and doing yard work with his wife.  He also enjoyed hunting and fishing with friends.  On examination, the Veteran was appropriately dressed and groomed.  There was a notable latency in his responses to questions, but was more fluent in discussing how the Army had "cheated" him.  His thinking was logical and sequential with no evidence of a thought disorder.  His mood was "not good" and his affect was blunted.  Attention and concentration appeared to be voluntarily poor.  Insight was also poor.  The Veteran did not put forth a good effort to perform the tasks that were presented to him.  Neuropsychological test results were not valid due to the Veteran's unwillingness or inability to put forth an adequate effort.

The Veteran was afforded a VA examination in February 2009.  The Veteran reported needing medication in order to sleep, and had bad dreams about his experiences in Vietnam.  He also had problems with irritability and confusion.  News of the Iraq War reminded him of his own experiences.  He did not like to be around crowds.  When people came over to his house, he isolated himself in the bedroom.  He sat with his back against a wall at restaurants.  He denied any drug or alcohol use.  He lived with his wife and assisted with cleaning and laundry.  He also performed yard work in the summer.  He also helped with cooking and shopping.  He enjoyed hunting and fishing.  He spent time with a friend who served with him in Vietnam.  He did not receive any regular counseling or therapy, and was seen every 3 to 6 months for medication management.  On examination, the Veteran was casually dressed and groomed.  His speech was clear but hesitant, and he was slow to respond to questions.  He appeared apprehensive at the start of the examination, but became more animated as it progressed.  He was oriented to date, year, month, and place, but not to day.  He had no difficulty with immediate recall but could not remember any of the 3 words on the delayed recall test.  He was unable to complete a serial 7's test and could not spell "world" backwards.  There was no indication of hallucinations, delusions, or suicidal or homicidal ideation.  The Veteran's GAF score was 55.

VA treatment records dated May 2009 show the Veteran reported sleeping fairly well, and stated that his memory was not as bad as before.  However, he felt extremely uncomfortable in front of a group of people and avoided social interaction by all means.  His wife noted that his attitude toward people was a little better recently.  The Veteran reported thinking about Vietnam several times a day.  On examination, the Veteran was calm and relaxed.  His appearance was neat.  He denied any hallucinations, delusions, or suicidal or homicidal thoughts.  His GAF score was 55.

The Veteran was seen again in July 2009.  He had nightmares at least once per week, as well as intrusive memories and flashbacks.  He avoided activities and other stimuli that reminded him of his time in Vietnam.  He had diminished interested in activities such as fishing and hunting.  He had frequent outbursts of anger at home and at work, even with a very supporting boss and wife.  On examination, the Veteran allowed his wife to do most of the talking.  He added only minimal information in a low, monotonous voice.  Occasional auditory or visual hallucinations were present.  He denied any paranoia, delusional thinking, or suicidal or homicidal ideation.  His GAF score was 42.

Additional records dated August 2009 show the Veteran and his wife reported some improvement in the Veteran's overall mood and irritability following a recent change in medication.  On examination, his affect was flat, with decreased eye contact and a downcast gaze through most of the interview.  He stated his mood was "not really as bad" as long as "wife is around."  He continued to report occasional auditory or visual hallucinations.  He denied any paranoia, delusions, or suicidal or homicidal ideation.  

The Veteran and his wife submitted a statement through his representative in October 2009.  With respect to current symptoms, his wife stated that the Veteran has great difficulty with traveling, and she had given up on attending family reunions.  When relatives visited their home, the Veteran hid in the back bedroom.  He reported thinking about suicide 4 to 5 times per week.  His wife hid their guns over fear he might kill himself.  He experienced nightmares and woke up several times per night.  He sometimes woke up "fighting," and had punched his wife several times in the process.  His short term memory was bad, and his wife had to remind him of everything, including when to take his medication.  Triggers for his symptoms included helicopter noises, diesel fuel odors, fireworks, and people of Asian descent.  He became nervous when trying to talk to people, and sometimes started a sentence and forgot what he wanted to say.  His wife stated that anything that was not part of his daily routine caused a lot of anxiety.  He was very irritable and had no self-confidence.  She also stated that he had panic attacks all the time.  He wanted to drive six hours to meet with his VA representative rather than "messing up" over the phone.  He rated his depression as 8/10 in severity.  He had very little energy.  His wife had some health issues that were not life-threatening, but the Veteran worried about the prospect of living without her.  He slammed doors, threw objects, broke windows, and punched holes in the wall.  He yelled and cursed at his wife.  He got angry from driving or waiting in line at the grocery store.  He constantly lost items like his keys or wallet.  His wife had to remind him to shave or shower.  

VA treatment records dated January 2010 indicate the past month was hard for the Veteran following the loss of two friends and a family member.  The Veteran had been very depressed and was put on Prazosin.  He continued to experience nightmares, flashbacks, and trouble with his memory.  On examination, the Veteran was very quiet and reluctant to give information.  He was dependent on his wife for answers to questions.  He denied any hallucinations, delusions, or suicidal or homicidal ideations.  His GAF score was 55.

Additional records dated April 2010 show the Veteran reported an incident in which he broke a lamp while awakening from a nightmare.  He remained withdrawn and isolated, and continued to avoid crowds.  He was temporarily helping his former employer with lawn mowing to keep busy.  On examination, the Veteran avoided eye contact.  He looked to his wife most of the time for reassurance of his answers.  Speech was guarded and limited to "yes" or "no."  He denied any delusions, hallucinations, or suicidal or homicidal ideation.  His GAF score was 55.

The Veteran was seen again in July 2010.  He continued to give limited information and avoid eye contact.  Most information was provided by his wife.  He reported doing well on his medication and was sleeping better, but often stayed isolated in his room.  He denied any suicidal or homicidal ideation.  On examination, the Veteran's speech was limited, and he avoided eye contact.  His mood was "fine" and his affect was guarded.  His thought process was limited to the questions posed.  The treating physician noted him to be a poor historian.  He denied any suicidal or homicidal ideation.  His GAF score was 55.

The Veteran underwent a VA examination in January 2011.  He reported treating his condition with anti-depressant and anti-anxiety medication.  He was exploring the possibility of group therapy.  He stated that without his medication, he would be unable to sleep at night.  He had depressive symptoms, low energy, and a lack of interest.  He stated that "things were going pretty good" in his marriage.  He never pushed his wife but acknowledged throwing things and slamming doors.  His angry outbursts occurred about every 3 months.  He experienced panic attacks when in public places or around large crowds.  He had regular telephone contact with his adult daughter.  He had a couple friends from his time in Vietnam, and spoke with them over the phone twice per week.  He spent most of his time in his bedroom watching television and sleeping.  He sometimes went out to get fire wood.  On examination, the Veteran was appropriately dressed and groomed.  The examiner noted that the Veteran tended to put his hand on his head and close his eyes when answering questions.  Speech was notably slow in rate and low in volume.  The Veteran was cooperative during the interview but had poor eye contact.  Responses were slow and hesitant, and the Veteran tended to look to his wife for reassurance.  His affect was blunted, and his mood was depressed and anxious.  He was oriented to time, place, and person, but was easily distracted.  He was unable to perform serial 7's, but was able to spell "world" forward and backward.  His thought process was limited to the questions posed.  He denied any delusions or hallucinations.  He reported having thoughts of suicide without any intent or plan.  He often felt like his future was hopeless.  Judgment and insight were normal.  Immediate memory was normal, while recent and remote memory was mildly impaired.  The examiner indicated that there was reduced reliability and productivity due to symptoms of PTSD.  He retired 5 years ago after being with the company for 33 years.  He had difficulty completing tasks, interacting with new staff, and performing his assigned duties, so they let him retire.  The Veteran's GAF score was 55.

VA treatment records show the Veteran was seen in March 2011.  His wife reported that he spent a lot of time in bed in his room.  The Veteran stated that he easily became anxious around people and avoided social situations.  On examination, the Veteran was noted to be a poor historian and had poor eye contact.  Speech was limited.  His mood was "fine" and his affect was guarded.  He denied any suicidal or homicidal ideation.  His GAF score was 55.

D.  Analysis

Based on the evidence of record, the Board finds that staged ratings are warranted.

Prior to July 1, 2009, a rating in excess of 30 percent is not warranted.  Records during that period indicate that the Veteran experienced symptoms such as nightmares, irritability, and depressed mood, and he avoided crowds and reminders of his stressors.  He also demonstrated some mild memory loss during his February 2009 VA examination.  However, these symptoms are contemplated by the assigned 30 percent rating.  Moreover, he participated in all activities of daily living and enjoyed recreational activities such as hunting and fishing with his wife and friends.  In May 2009, he reported improved sleep, and his wife reported an improved attitude toward others.  A higher rating is not warranted as the evidence does not reflect panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long term memory, impaired judgment or abstract thinking, or other symptoms consistent with an overall level of impairment contemplated by a higher 50 percent rating.

From July 1, 2009, the Board finds that a 70 percent rating is warranted.  Records during this period reflect findings of diminished interest in recreational activities, and increases in depression and isolating behavior.  The Veteran also reported some hallucinations in July and August 2009, as well as passive suicidal ideation in October 2009 and January 2011.  The Veteran and his wife also noted incidents of impaired impulse control, such as throwing objects or punching walls.  During examinations, the Veteran's speech and thought processes were quite limited, and he relied on his wife a great deal for reassurance.  These symptoms reflect an overall level of impairment consistent with a 70 percent disability rating.  

A higher 100 percent rating is not warranted, as the Veteran's PTSD is not manifested by symptoms such as persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting self or others, or memory loss for names of close relatives, or for the Veteran's own occupation or name.  The January 2011 VA examiner noted that the Veteran's PTSD did not result in total occupational and social impairment.

In evaluating the severity of the Veteran's PTSD, the Board has considered his GAF scores during the period on appeal.  GAF scores represent the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  Richard v. Brown, 8 Vet. App. 266, 267 (1996).  The Court has recognized that certain scores may demonstrate a specific level of impairment.  Richard, 8 Vet. App. at 267; Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (both recognizing that a GAF score of 50 indicates serious impairment).

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they can be a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.  In this case, the Veteran's scored a 42 on July 1, 2009, which is consistent with the Board's assignment of an increased rating as of that date.  GAF scores before and after July 1, 2009, were consistently recorded as 55, indicating serious impairment.  However, as discussed above, the Veteran's symptoms and overall level of disability are consistent with the assigned staged ratings.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran and other lay witnesses, including the Veteran's wife.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran and his wife are competent to give evidence about what they observe or experience; for example, they are competent to report that he experiences certain symptoms such as angry outbursts and suicidal ideation.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran and his wife to be credible in their reports of the symptoms he experiences.  However, as with the medical evidence of record, their  account of his symptomatology describes ratings consistent with the assigned ratings. 

E.  Extraschedular Consideration

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  Indeed, it does not appear from the record that he has been hospitalized at all for that disability.  There is no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  In particular, the assigned 70 percent disability rating for PTSD effective from July 1, 2009, contemplates a significant impact on the Veteran's employment.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A rating in excess of 30 percent for PTSD is denied prior to July 1, 2009.

A 70 percent disability rating for PTSD is granted from July 1, 2009, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


